Citation Nr: 1705346	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 
 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1983 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder was bifurcated in an October 2013 Board decision; the PTSD claim was denied and entitlement to an acquired psychiatric disorder other than PTSD was remanded for further development.  The Veteran appealed the denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's decision in a January 2015 Memorandum Decision.  In August 2015, the Board remanded the issue of entitlement to an acquired psychiatric disorder (including PTSD) to the Agency of Original Jurisdiction (AOJ) for additional development.  Thereafter, service connection for PTSD was granted in a May 2016 rating decision.  The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD has now returned to the Board for adjudication. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

An addendum medical opinion is needed to address the etiology of multiple psychiatric diagnoses rendered over the course of the appeal period, as the May 2016 VA examiner's conclusion that the Veteran had no mental disorders, besides PTSD, related to his military services, is inadequate.  Updated treatment notes should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then request an addendum medical opinion from a psychiatrist other than the May 2016 VA examiner regarding the etiology of all psychiatric disabilities other than PTSD.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  A physical examination and in-person interview are not necessary unless the examiner determines otherwise. 

The examiner is asked to respond to the following inquiries:

(a)  For each psychiatric disability other than PTSD diagnosed during the appeal period, to include depressive disorder, dysthymia/dysthymic disorder, social phobia, adjustment disorder and anxiety disorder, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability:

(1) had its onset in service or is otherwise the result of service, to include the Veteran's established in-service stressor of a mortar detonating within 12 to 15 feet of him during a training exercise;
(2) is proximately due to the Veteran's service-connected PTSD; or 
(3) is aggravated (permanently worsened beyond the natural progress of the disease) by the Veteran's service-connected PTSD.

(b)  For diagnosed alcohol dependence, please opine whether it is at least as likely as not (50 percent or greater probability) that such disability:

(1) is proximately due to service-connected PTSD; or
(2) is aggravated (permanently worsened beyond the natural progress of the disease) by the Veteran's service-connected PTSD.

A robust rationale should be offered for any opinion provided.  

3.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

